07-3825-ag
    Xue v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A095 100 967
                                                                          A095 100 968
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 4 th day of March, two thousand ten.

    PRESENT:
                        ROSEMARY S. POOLER,
                        BARRINGTON D. PARKER,
                        RICHARD C. WESLEY,
                                 Circuit Judges.

    _______________________________________

    LI-FANG XUE, a.k.a. YUEN-HO LAM, and
    JIA ZI LIN, a.k.a. LAM YUE HWA,
             Petitioners,

                        v.                                07-3825-ag
                                                          NAC
    ERIC H. HOLDER JR., ATTORNEY GENERAL, 1
             Respondent.
    _______________________________________

    FOR PETITIONERS:                  H. Raymond Fasano, New York, New
                                      York.




                    1
             Pursuant to Federal Rule of Appellate Procedure
        43(c)(2), Attorney General Eric. H. Holder Jr. is
        automatically substituted for former Attorney General
        Alberto Gonzales as the respondent in this case.
FOR RESPONDENT:         Gregory G. Katsas, Acting Assistant
                        Attorney General, James A. Hunolt,
                        Senior Litigation Counsel, Nicole N.
                        Murley, Trial Attorney, Office of
                        Immigration Litigation, Civil
                        Division, United States Department of
                        Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

    Petitioners Li-Fang Xue and Jia Zi Lin, natives and

citizens of the People’s Republic of China, seek review of

an August 8, 2007 order of the BIA affirming the August 10,

2005 decision of Immigration Judge (“IJ”) Sandy K. Hom,

denying their applications for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).   In re Xue et al, Nos. A095 100 967, A095 100 968

(B.I.A. Aug. 8, 2007), aff’g Nos. A095 100 967, A095 100 968

(Immig. Ct. N.Y. City Aug. 10, 2005).   We assume the

parties’ familiarity with the underlying facts and

procedural history of the case.

    As an initial matter, because Xue did not challenge the

IJ’s denial of her withholding of removal and CAT claims

before either the BIA or this Court, we deem any such

argument abandoned.   See Gui Yin Liu v. INS, 508 F.3d 716,

                              2
723 n.6 (2d Cir. 2007).   Moreover, we are not without

jurisdiction to review Petitioners’ claim because they were

placed in “asylum-only,” as opposed to removal, proceedings.

See Kanacevic v. INS, 448 F.3d 129, 134 (2d Cir. 2006).

    When the BIA adopts the decision of the IJ and

supplements the IJ’s decision, we review the decision of the

IJ as supplemented by the BIA.    See Yan Chen v. Gonzales,

417 F.3d 268, 271 (2d Cir. 2005).    We review the agency’s

factual findings under the substantial evidence standard.

8 U.S.C. § 1252(b)(4)(B); see also Corovic v. Mukasey, 519

F.3d 90, 95 (2d Cir. 2008).   We review de novo questions of

law and the application of law to undisputed fact.    See

Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

    Xue’s application for asylum was based on three

independent claims: (1) that she suffered past persecution

because of her IUD insertion; (2) that she suffered past

persecution because she had to pay a fine for not timely

registering her marriage in China; and (3) that she has a

well-founded fear of future persecution because she gave

birth to a second child in the United States.

    We conclude that the agency did not err in finding that

Xue failed to testify credibly as to her first two claims.

The IJ reasonably found that Xue was not credible because

                              3
she admitted that she lied under oath during a prior

immigration proceeding.

See Rui Ying Lin v. Gonzales, 445 F.3d 127, 133 (2d Cir.

2006) (discussing the maxim of falsus in uno, falsus in

omnibus (false in one thing, false in everything)).    It was

also reasonable for the IJ to reject Xue’s explanation that

a snakehead coached her to make that claim in order for her

to be released from detention.    See Majidi v. Gonzales, 430

F.3d 77, 80-81 (2d Cir. 2005) (emphasizing that the agency

need not credit an applicant’s explanations for inconsistent

testimony unless those explanations would compel a

reasonable fact-finder to do so).

    While the IJ likely erred in relying on inconsistencies

between Xue’s testimony and her husband’s earlier asylum

application, see Bao Zhu Zhu v. Gonzales, 460 F.3d 426 (2d

Cir. 2006), remand would be futile as it can be confidently

predicted that the agency would reach the same decision,

absent any error, given Xue’s admission that she previously

lied to an IJ.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 335 (2d Cir. 2006).

    With regard to Xue’s third claim, the IJ did not err in

finding that she failed to demonstrate that she had a well-

founded fear of persecution because she gave birth to a

                              4
second child in the United States.   While Xue is correct

that the BIA did not conduct an independent analysis of her

claim, the IJ did conduct such an analysis and reasonably

concluded that she failed to meet her burden.   As the IJ

found, Xue’s claim relied primarily on the Aird Affidavit, a

document we have held is insufficient to establish the

existence of a policy of forced sterilization in China.     See

Wei Guang Wang v. BIA, 437 F.3d 270, 274-76 (2d Cir. 2006).

Accordingly, without any “reliable, specific, objective”

evidence that Xue would be sterilized because of the birth

of her second child in the United States, see Shao v.

Mukasey, 546 F.3d 138, 159 (2d Cir. 2008) (citing

Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir.

2004)), substantial evidence supports the agency’s

conclusion that Xue failed to demonstrate that she has a

well-founded fear of persecution if returned to China, see

8 U.S.C. § 1252(b)(4)(B); see also Corovic, 519 F.3d at 95.

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.


                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              5